Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Currently Amended) An antenna apparatus comprising: 
a first conductive plate in which a slot is formed; 
a second conductive plate disposed in parallel to the first conductive plate; 
a dielectric member located between the first conductive plate and the second conductive plate; 
a plurality of via holes penetrating the first and second conductive plates and the dielectric member; 
a first feed member configured to supply a first signal to a global positioning system receiver of a vehicle through the first conductive plate; and 
a second feed member configured to radiate a second signal supplied from a wireless communication apparatus of the vehicle to an internal [[to]] of a resonance cavity formed by the plurality of via holes through a radiation member.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:

Claims 2-9 depend therefrom.
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of “a first feed member configured to transmit a first signal received through the first and the second conductive plates to the GPS receiver; and a second feed member configured to radiate a second signal supplied from the wireless communication apparatus to an inside of a resonance cavity formed by the plurality of via holes.” 
Claims 11-20 depend therefrom.
Jouanlanne (US 2020/0227829) is cited as teaching some elements of the claimed invention including an antenna apparatus comprising: a first conductive plate in which a slot is formed; a second conductive plate disposed in parallel to the first conductive plate; a dielectric member located between the first conductive plate and the second conductive plate; a via hole penetrating the first and second conductive plates and the dielectric member; and a first feed member configured to supply a first signal to a global positioning system receiver of a vehicle through the first conductive plate. 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845